United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 30, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 06-50289
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RICHARD CLARK,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. 5:03-CR-00626
                          --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Richard Clark appeals the 51-month sentence imposed

following a remand for resentencing in light of United States v.

Booker, 543 U.S. 220 (2005).     Clark pleaded guilty to possession

of child pornography.     He contends that his sentence was

unreasonable in light of the factors set forth in 18 U.S.C.

§ 3553(a).     Clark contends that the district court imposed an

unreasonable sentence by failing to give appropriate

consideration to his attempts at obtaining treatment before his

incarceration and his inability to obtain treatment in prison.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50289
                                -2-

     Clark’s sentence was within a properly calculated advisory

guideline range and is presumed reasonable.    See United States v.

Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).    Such a sentence is

given “great deference,” and we infer that the sentencing court

considered all the factors for a fair sentence.    See United

States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006).    We conclude

that Clark has failed to rebut the presumption that his sentence,

which was at the bottom of the applicable range under the

Sentencing Guidelines, was reasonable.    See Alonzo, 435 F.3d at

554-55.   Consequently, the judgment of the district court is

AFFIRMED.